Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                  PageID.2122       Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 United States of America,

        Plaintiff,

 v.                                            Criminal Case No. 12-20372

 Terrance Phillips,                            Sean F. Cox
                                               United States District Court Judge
       Defendant.
 _______________________/

                           OPINION & ORDER
        DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        In this criminal action, Defendant Terrance Phillips (“Defendant”) was convicted of a

 drug-trafficking offense and was sentenced to ten years imprisonment. Defendant has served

 approximately two years of that ten-year sentence and is presently being housed at Federal

 Correctional Institution (“FCI”) Loretto, in Loretto Pennsylvania. The matter is before the Court

 on Defendant’s pro se Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A),

 which is based upon concerns about the ongoing novel coronavirus pandemic (“COVID-19”).

 This motion asks the Court to allow Defendant to serve the remainder of his sentence at home

 because he is concerned that he could contract the virus, and that he may be vulnerable to severe

 illness if he were to contract it because he is diabetic and has heart disease. The Court concludes

 that a hearing is not warranted and orders that the motion will be decided based upon the briefs.

 As explained below, the Court shall DENY the motion because Defendant has not shown that

 there are extraordinary and compelling reasons to reduce his sentence, that his release would be

 consistent with applicable policy statements issued by the Sentencing Commission, or that the 18

 U.S.C. § 3553(a) sentencing factors favor his release.
Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                   PageID.2123       Page 2 of 9



                                         BACKGROUND

        In this criminal case, Defendant pleaded guilty to Conspiracy to Possess With Intent to

 Distribute and to Distribute More Than Five Kilograms of Cocaine, in violation of 21 U.S.C. §

 841(a)(1) and 841(b)(1)(A). On March 16, 2018, this Court sentenced Defendant to a term of ten

 years imprisonment.

        Defendant began serving his sentence on May 1, 2018. Thus, Defendant has served

 roughly two years of his ten-year sentence. Defendant is currently housed at Loretto FCI.

 Prior to his incarceration, in 2014, Defendant had a heart attack and spent several days in the

 hospital. (See PSR at 13). During that hospitalization, Defendant learned that he has diabetes

 and high blood pressure. (Id.). Defendant had two stents placed in 2016. (See Govt.’s Sealed

 Ex., ECF No. 501). While incarcerated, Defendant has been taking prescription medications to

 manage his diabetes and hypertension.

        Defendant filed his Motion for Compassionate Release on May 1, 2020. The

 Government opposes the motion.
                                            ANALYSIS

        Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

 §3582(c)(1)(A) and asks this Court to allow him to serve the remaining eight years of his

 sentence in home confinement.

 A.     The Parties’ Arguments

         Defendant’s motion is grounded in the COVID-19 pandemic. This motion asks the

 Court to allow Defendant to serve the remainder of his sentence at home because he is concerned

 that he could contract the virus and that he may be vulnerable to severe illness, if he were to

 contract it, because he has diabetes and high blood pressure.

                                                  2
Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                   PageID.2124       Page 3 of 9



          The Government opposes the motion, asserting that Defendant does not qualify for

 compassionate release. Its arguments include that: Defendant has only served a fraction of his

 sentence; as of June 4, 2020, the FCI where Defendant is housed has had no confirmed COVID-

 19 cases; the Bureau of Prisons has responded to the pandemic by taking various measures to

 protect inmates and mitigate the risk of the virus within its facilities; Defendant’s diabetes and

 hypertension are being managed with medication; Defendant is ineligible because he is a danger

 to the community; and consideration of the § 3553(a) factors weighs against his request.

 B.       Waiver Of Exhaustion Requirement

          18 U.S.C. § 3582(c)(1)(A) allows a criminal defendant to move to modify his term of

 imprisonment “after the defendant has fully exhausted all administrative rights to appeal a failure

 of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

 the receipt of such a request by the warden of the defendant’s facility, whichever is earlier[.]” In

 Alam, the Sixth Circuit held that § 3582(c)(1)(A)’s exhaustion requirement is a mandatory

 claims-processing rule. United States v. Alam, __ F.3d __, 2020 WL2845694 (6th Cir. June 2,

 2020).

          “If properly invoked, mandatory claims-processing rules must be enforced, but they may

 be waived or forfeited.” Hamer v. Neighborhood Hous. Servs. of Chi., __ U.S. __ 138 S.Ct. 13,

 17, 199 L.Ed.2d 249 (2017). Forfeiture is “the failure to make the timely assertion of a right,”

 whereas waiver is the “relinquishment or abandonment of a known right.” United States v.

 Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 1777, 123 L.Ed.2d 508 (1993). “[W]aiver requires

 some affirmative act that shows a party has willfully declined to assert a right.” United States v.

 Holland, 522 F. App’x 265, 272 (6th Cir. 2013).


                                                  3
Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                   PageID.2125       Page 4 of 9



           Here, the Government’s response to Defendant’s motion notes that Defendant failed to

 comply with § 3582(c)(1)(A)’s exhaustion requirement. (See ECF No. 498 at PageID.2086)

 (“Phillips was supposed to exhaust his administrative remedies before filing his motion with this

 court. So technically, his motion could be denied on that basis alone.”) (emphasis in original).

 Nevertheless, the Government asks the Court to address the merits of Defendant’s motion. (Id.).

 As such, the Court concludes that the Government has waived Defendant’s compliance with §

 3582(c)(1)(A)’s exhaustion requirement in this particular case. This Court will therefore

 proceed to address the merits of Defendant’s motion, rather than dismiss it without prejudice as

 prematurely filed.

 C.        Applicable Standards

           This Court recently explained the standards that apply to a motion for compassionate

 relief:

                   Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed
           sentence if it determines that “extraordinary and compelling reasons warrant such
           a reduction.” On top of making this finding, the Court must also consider the
           sentencing factors described in 18 U.S.C. § 3553(a) and decide if a sentence
           reduction would be “consistent with applicable policy statements issued by the
           Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
                   U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n
           2018) is the “applicable policy statement” with which the Court must comply
           when considering Murphy’s request for compassionate release. 18 U.S.C. §
           3582(c)(1)(A). Section 1B1.13 explains that a defendant must “not [be] a danger
           to the safety of any other person or to the community” under 18 U.S.C. § 3142(g)
           and must fit within at least one of four categories of “extraordinary and
           compelling reasons.” Those categories are: “Medical Condition of the
           Defendant,” “Age of the Defendant,” “Family Circumstances,” and “Other
           Reasons.” The category of “Other Reasons” requires the BOP to determine that
           “there exists in the defendant's case an extraordinary and compelling reason other
           than, or in combination with, the reasons” outlined in the other three categories.
           U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D). The BOP has released
           Program Statement 5050.50 to guide its determination of extraordinary and
           compelling circumstances under this fourth category. Federal Bureau of Prisons,

                                                   4
Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                   PageID.2126      Page 5 of 9



        U.S. Department of Justice, Program Statement 5050.50: Compassionate
        Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
        3582 and 4205(g) (2019).
                “In all, a defendant seeking compassionate release must present
        extraordinary and compelling circumstances, must have § 3553(a)’s sentencing
        factors weigh in his favor, must not be a threat to others as determined by §
        3142(g), and must fit within one of the four categories in § 1B.13 of the
        Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.
        Mich. April 22, 2020) (citations omitted).

 United States v. Murphy, 2020 WL 2507619 at *3-4 (E.D. Mich. May 15, 2020).

 D.     Relief Available

        Defendant’s motion asks this Court to allow him to serve the remaining eight years of his

 sentence in home confinement.

        As this Court recently explained in Murphy, “the compassionate-release statute allows

 the Court to craft a reduced sentence that, for all practical purposes, looks very much like

 ordering that [a defendant] be allowed to spend the remainder of his current sentence on home

 confinement. It just requires a few more steps:”

        Under 18 U.S.C. §3582(c)(1), the Court can reduce [a defendant’s] current
        custodial sentence and “impose a term of probation or supervised release with or
        without conditions that does not exceed the unserved portion of the original term
        of imprisonment.” 18 U.S.C. § 3582(c)(1)(A). In other words, the Court could
        reduce [a defendant’s] current sentence to time served, then order [that defendant]
        to serve a time period equal to his undischarged prison term on supervised release
        and order that, as a condition of that release, he be confined to his home. See,
        e.g., United States v. Hunt, 2020 WL 239522 at *8 (E.D. Mich. May 12, 2020).

 United States v. Murphy, supra, at *4.

        But modifying a defendant’s sentence in this way would still require a reduction of his

 current custodial sentence. Id. Thus, Defendant would still need to meet the conditions

 described above.

 E.     Extraordinary and Compelling Reasons / U.S.S.G. § 1B1.13

                                                  5
Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                  PageID.2127       Page 6 of 9



       As this Court recently explained in Murphy:

               The First Step Act effectively transferred the power to determine whether
       “extraordinary and compelling reasons” exist from the BOP to the federal courts.
       See, generally, United States v. Young, 2020 WL 1047815 at *3-6 (M.D. Tenn.
       March 4, 2020) (describing changes in the statutory and regulatory standards that
       governed compassionate release motions from 1984 to the present). Before the
       First Step Act, the BOP made that call by applying a standard articulated by the
       United States Sentencing Commission in an Application Note to U.S.S.G. §
       1B1.13. Id. Today, that finding is not predicated on either that Application Note
       or the BOP’s judgment because the First Step Act gave the judiciary “the
       authority to reduce a prisoner’s sentence upon the [C]ourt’s independent finding
       of extraordinary or compelling reasons.” Id. at *6 (collecting cases). To make this
       finding, the Court may still look to § 1B1.13’s Application Note for guidance in
       applying this “vague standard.” United States v. Ebbers, __ F.Supp.3d __, 2020
       WL 91399 at *2 (S.D.N.Y. Jan. 8, 2020); see also United States v. Beck, 425
       F.Supp.3d 573, 579 (M.D.N.C. 2019).
               To begin, § 1B1.13’s Application Note provides certain circumstances in
       which a prisoner’s medical condition constitutes an extraordinary and compelling
       reason for a sentence reduction:

         1.   Extraordinary and Compelling Reasons.--Provided the defendant meets
              the requirements of subdivision (2), extraordinary and compelling reasons
              exist under any of the circumstances set forth below:

              (A) Medical Condition of the Defendant.

                      (I) The defendant is suffering from a terminal illness (i.e., a serious
                      and advanced illness with an end of life trajectory). A specific
                      prognosis of life expectancy (i.e., a probability of death within a
                      specific time period) is not required. Examples include metastatic
                      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                      organ disease, and advanced dementia.

                      (ii) The defendant is

                             (I) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive
                             impairment, or

                             (III) experiencing deteriorating physical or mental health
                             because of the aging process, that substantially diminishes
                             the ability of the defendant to provide self-care within the

                                                 6
Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                     PageID.2128       Page 7 of 9



                                environment of a correctional facility and from which he or
                                she is not expected to recover.

        U.S.S.G. § 1B1.13, comment. (n.1) (2018).

 Murphy, supra, at * 4-5.

        Here, Defendant does not meet either circumstance described in § 1B1.13’s Application

 Note. He is a 50-year-old man who is in fairly good health. While Defendant does have

 diabetes and hypertension, those conditions are being managed with prescription medications.

 There is no indication that Defendant’s asthma or hypertension could be considered a “terminal

 illness (ie., a serious and advanced illness with an end of life trajectory”) or that they pose a

 “serious physical or medical condition” that “substantially diminishes [his ability] to provide

 self-care within the environment of a correctional facility and from which he . . . is not expected

 to recover.”

        Moreover, the Court concludes that the circumstances presented here do not provide

 “extraordinary and compelling” reasons to reduce Defendant’s sentence. “A court in this district

 has defined ‘extraordinary’ as ‘exceptional to a very marked extent,’ and ‘compelling’ as

 ‘tending to convince or convert by or as if by forcefulness of evidence.’ Shah, 2020 WL

 1934930 at *2 (E.D. Mich. April 22, 2020) (quoting Webster’s Third International Dictionary,

 Unabridged (2020)). Another court in this district has described the requirements of

 ‘extraordinary’ as beyond what is usual, customary, regular, or common,’ and ‘compelling

 reason’ as one so great that irreparable harm or injustice would result if the relief is not granted.

 United States v. Sapp, 2020 WL 515935 at *3 (E.D. Mich. Jan. 31, 2020) (citations omitted).”

 Murphy, supra, at * 5.

        Defendant’s concern about COVID-19 is understandable, as its generally accepted that

                                                   7
Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                   PageID.2129       Page 8 of 9



 individuals with underlying health conditions like diabetes have a higher risk for complications

 from COVID-19. See, eg., Wilson v. Williams, __ F.3d __, 2020 WL 3056217 at *1 (6th Cir.

 June 9, 2020).

         But Defendant’s fear of contracting COVID-19 at FCI Loretto is also speculative. The

 Government’s response indicates that, as of June 2, 2020, there are no confirmed cases of

 COVID-19 at that correctional facility. And a generalized risk of contracting COVID-19, or

 potentially developing the more severe symptoms associated with it, are not the type of

 “extraordinary and compelling reasons” that justify compassionate release. Murphy, supra, at

 *6; United States v. Shah, 2020 WL 1834930 at *2 (E.D. Mich. April 22, 2020) (“[S]peculation

 as to whether COVID-19 will spread through Defendant’s detention facility . . . whether

 Defendant will contract COVID-19, and whether he will develop serious complications does not

 justify the extreme remedy of compassionate release.”). Further, as detailed in the Government’s

 response, the BOP has instituted strict protocols designed to prevent the spread of COVID-19

 within its facilities.

 F.      18 U.S.C. § 3553(a) Factors

          In addition, the 18 U.S.C. § 3553(a) sentencing factors do not favor release in this case.

 Defendant pleaded guilty to Conspiracy to Possess With Intent to Distribute and to Distribute

 More Than Five Kilograms of Cocaine, in violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A).

 Defendant was held accountable for between 5 and 15 kilograms of cocaine. For Defendant’s

 cocaine conspiracy conviction, this Court imposed a term of ten years imprisonment.

         To date, Defendant has only served two years of his ten-year sentence. Cutting his

 bottom-of-the-guidelines sentence to just a fraction of it would not reflect the seriousness of the


                                                   8
Case 2:12-cr-20372-SFC-MKM ECF No. 502 filed 06/10/20                 PageID.2130      Page 9 of 9



 offense, promote respect for the law, provide just punishment, afford adequate deterrence, or

 protect the public from further crimes of Defendant. This Court concludes that the 18 U.S.C. §

 3553(a) sentencing factors do not weigh in favor of compassionate release.

                                   CONCLUSION & ORDER

        For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

 Compassionate Release is DENIED.

        IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

 Dated: June 10, 2020




                                                 9
